Céasd U1C0\41996QNNNEG DDocorachidgal PiteiGv7eesike APeaygedlopfil

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

COMMONWEALTH OF MASSACHUSETTS,
Plaintiff, : Case No. 1:17-cv-11930-NMG
V.

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES ef al.,

Defendants.

 

 

Upon consideration of the parties’ joint proposed briefing schedule, the Court hereby

ENTERS the following merits briefing schedule in this action:

July 31, 2019: Plaintiffs motion for summary judgment

August 30, 2019: Defendants’ opposition brief to Plaintiff's motion for summary
judgment and Defendants’ cross-motion to dismiss or for summary
judgment

September 16, 2019: Plaintiffs’ reply brief in support of their motion for summary
judgment and opposition brief to Defendants’ cross-motion to
dismiss or for summary judgment

September 30, 2019: Defendants’ reply brief in support of their cross-motion to dismiss
or for summary judgment

—_ Yas/iq__ DV eevee bran.
Date Nathaniel M. Gorton

United States District Judge

 
